PER CURIAM.
The husband, George Michael Morgan, challenges certain provisions of a final judgment of dissolution of marriage entered in favor of the wife, Cheryl Ann Morgan, involving the equitable distribution of marital assets and the amounts awarded for spousal and child support, as well as for attorney’s fees and costs. We affirm because the husband has not demonstrated that the trial court abused its discretion in making these awards. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
The other appellants, Richard Vernon Morgan, Janice Morgan, and Richard Vernon Morgan, Jr., were parties below because of their ownership in various property interests, including a family farming partnership, subject to the trial court’s scheme of equitable distribution. They join the husband in appealing that aspect of the final judgment which imposed an equitable lien against all of the partnership’s farming equipment to secure payment of the wife’s one-third interest in that equipment which the trial court awarded her under the equitable distribution plan. We reverse the imposition of this lien because it constitutes a legally impermissible levy on partnership assets for the debt of an individual partner. See § 620.68, Fla.Stat. (1993); Angle v. Angle, 506 So.2d 16 (Fla. 2d DCA), review denied, 513 So.2d 1060 (Fla. 1987). Cf Burdick v. Burdick, 601 So.2d 632 (Fla. 4th DCA 1992) (trial court erred in imposing lien in favor of wife on property husband owned jointly with daughter from another marriage). Accordingly, we strike this provision from the final judgment.
Affirmed in part, reversed in part, and equitable lien provision stricken.
CAMPBELL, A.C.J., and PARKER and LAZZARA, JJ., concur.